STATEMENT OF THE CASE.
REYNOLDS, J.
This is a suit on a promissory note alleged to have been lost.
Defendant admits signing the note and pleads payment.
On these issues the case was tried and there was judgment for defendant and plaintiff appealed.
OPINION..
In this case plaintiff sues upon a promissory note and claims to have lost it. Defendant swears postively that he paid the note in full and received it back from plaintiff through the United States mail marked “paid”. He is corroborated in this statement by his brother, John, who testifies that he was with defendant at the time he got his mail out of the mail box and that he remembers the entire transaction.
The trial judge who saw the witnesses and heard theih testify gave judgment in *152favor of the defendant. We think his judginent is ■ correct and it is - therefore affirmed.